ACKER, Presiding Judge.
Joseph Atkins brought this suit against Mary Goode, M. W. Dawson, and J. H. Aiken to recover certain lands, described in the petition, and alleged to be part of the Joseph Atkins, league. The defendants disclaimed as to all of the land sued for except so much thereof as was included within the Madrigal and Holman surveys.
The parties entered into an agreement to the effect that the plaintiff' had title to the Atkins league and that the defendants had title to the lands-they claimed out of the Madrigal and Holman surveys, that the Atkins, was an older survey than the Madrigal or Holman survey, and that plaintiff was entitled to recover if the land in controversy was included within the bounds of the Atkins league, otherwise not. In other words, the sole issue in the case was as to the true locality of the west boundary line of the Joseph Atkins league.
The Atkins league was surveyed February 4, 1840, and is situated between the Reynolds or Manchaca survey on the east and a survey of five leagues made for S. C. Robertson in February, 1835, on the west. The field notes of the Atkins call to join both of these surveys and to cover the land between them. The southeast corner of the Robertson survey was clearly identified by the marked bearing trees called for in its field notes, which were standing at the time of the trial, and a well marked line running north from this corner 19 degrees west, as called for in the field notes, for 2000 or 3000 varas, as far as there was any timber, was identified as the east boundary line of the Robertson 5-league survey, as run and marked by the original surveyor. The Robertson 5-league survey was abandoned and the Madrigal league was located in December, 1848, on the ground covered by the east league or league number one of the Robertson 5-league survey, having the same southeast corner as the Robertson 5-league survey.
The Holman survey is situated just south of and adjoining the Madrigal survey, the southeast corner of the Madrigal being the northeast corner of the Holman. The Aaron Oullins survey, situated just north of and adjoining the Atkins survey, ivas surveyed the same day the Atkins was and by the same surveyor, and like the Atkins its field notes call for the Reynolds or Manchaca on the east and for the Robertson 5-league survey on the west. To locate the Atkins boundary lines as contended for by appellant it would extend 420 varas west of the well established and identified southeast corner of the Robertson survey and the marked east line, running 2000 to 3000 varas north therefrom, and would leave a vacancy of 420 varas east of it—between it and the Reynolds or Manchaca survey. To locate the Atkins according to its field notes and as contended by appellees it should be located it would adjoin the Reynolds or *129Manchaca on the east, and extending west the proper distance its west boundary line would be the marked and identified east boundary line of the Robertson 5-league survey, bfo marks were found indicating that a line had ever been run 420 varas west of the east line of the Robertson survey for the west boundary line of the Atkins survey.
While there was some evidence tending to sustain a different conclusion, we think the above recited facts abundantly sustain the conclusions of the trial court.
The foregoing disposes of the assignments of error, all of which relate to the findings of fact.
The only issue in the case was as to the true locality of the west boundary line of the Atkins survey, which was a question of fact, and there being evidence to sustain the judgment, we think it should be affirmed.

Affirmed.

Adopted June 24, 1890.